Citation Nr: 1515496	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  10-09 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for migraine headaches.  

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for flat feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to March 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Boise, Idaho.  The Veteran now lives within the jurisdiction of the VA RO in Roanoke, Virginia.

The issues of service connection for a left knee disorder and flat feet are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence supports that the Veteran was exposed to the noise of weapons fire during active service.

2.  The Veteran reports a continuity of symptomatology of tinnitus dating from the noise exposure during service to the present; the probative medical evidence of record tends to link the current tinnitus to noise exposure during service.   

3.  Service treatment records reveal a single instance of a diagnosis of tension headaches during service.  There is no diagnosis of migraine headaches during service.

4.  VA treatment records reveal that the Veteran reported symptoms of occasional headaches decades after service.  

5.  A VA medical opinion states that any current headaches that the Veteran has are not related to service.  


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).

2.  Migraine headaches were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

The Veteran was provided the requisite notice with respect to his claims for service connection in a letter dated July 2008 which was prior to the initial RO rating decision denying the benefits sought.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Neither the Veteran, nor his representative has alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained service treatment records; private medical records; VA medical records; VA medical opinions; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  While the Veteran was not afforded Compensation and Pension examinations; a VA physician did review the evidence of record and provide an adequate medical opinion related to his claim for service connection for headaches.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Service Connection

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  

Service connection for certain chronic diseases, including other organic diseases of the nervous system, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

A.  Tinnitus

The Veteran claims entitlement to service connection for tinnitus.  Service records reveal that he served in the Marine Corps and his military specialty was as an anti-tank assaultman.  Accordingly, the evidence does support that he was exposed to the noise of weapons fire, including heavy anti-tank weapons, during active duty.  
The Veteran's service treatment records do not reveal any documented complaints of hearing loss or tinnitus during active service.  The Veteran's hearing was normal on separation examination in March 1979.  

A letter from a VA audiologist states that audiology evaluation of the Veteran was conducted in August 2009.  The Veteran reported exposure to excessive noise in the military including the noise of weapons fire from small arms, machine guns, and anti-tank weapons.  He reported that hearing protection was worn inconsistently and that he had symptoms of tinnitus dating from service to the present.  The audiologist stated that it was possible that the Veteran's tinnitus was caused by the noise exposure experienced in the military.  

An August 2014 opinion from a VA audiologist states that the Veteran's tinnitus was less likely than not caused my military noise exposure.  Part of the rationale of this opinion was that "tinnitus is not a presumptive condition of noise exposure."  However, a recent decision of the United States Court of Appeals for Veterans Claims (Court) has held that tinnitus is an "other organic disease of the nervous system" under 38 C.F.R. § 3.309.  Fountain v. McDonald, --- Vet.App. ----, 2015 WL 510609 (Vet.App.).   Accordingly, service connection can be established on the basis of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

The evidence supports that the Veteran was exposed to the noise of weapons fire during service.  He reports a continuity of symptomatology of tinnitus dating from service to the present.  A VA medical opinion also indicates it is possible that the Veteran's current tinnitus is related to the in-service noise exposure.  This is more probative than the recent negative medical opinion which relies, in part, on the incorrect legal assumption with respect to tinnitus being a presumptive disease.  Accordingly, service connection for tinnitus is warranted.  




B.  Migraine Headaches

The Veteran claims entitlement to service connection for migraine headaches.  A single service treatment record dated April 1976 reveals that he had complaints of pain in the occipital lobe of his head while doing pull ups during basic training.  The assessment was tension headaches, and he was given pain medication.  Review of the service treatment records does not reveal any additional treatment for, or complaints of, headaches during service and none were reported or noted in the March 1979 separation examination report.

VA treatment records dated in 2009 reveal that the Veteran reported having headaches when he slept longer than six hours at a time.  Subsequent VA treatment records dated up to 2011 reveal continued complaints of headaches which became less pronounced over time.  

In August 2014 a VA physician reviewed the evidence of record and stated a medical opinion that the claimed headaches were "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The physician's rationale was that the Veteran "had a single episodes of a tension headaches in service.  Occasional headache in adults occur in essentially 100% of the population and does not warrant a diagnosis of a chronic condition.  No disabling pattern existed.  No recurrence of the condition, repeat treatment or further care exist.  No care for a period of 1 year after service occurred.  Additionally, the headaches the veteran now claims appear to be symptoms of other issues and not a primary condition itself.  Therefore, after reviewing the [evidence of record] it is the opinion of this examiner that the veteran's headache condition is less likely as not (less than 50 percent or greater probability) incurred in service or related to complaint of headache in service."

The Veteran had a single diagnosis of tension headache during service.  He has current headaches, which are being treated decades after separation from service.  A probative and credible medical opinion indicates that the Veteran's current headaches are unrelated to service or the tension headache treated during service.  There is no evidence providing a link to service.  Accordingly, the preponderance of the evidence is against the claim for service connection for migraine headaches; the benefit-of-the-doubt rule does not apply and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for tinnitus is granted.

Service connection for migraine headaches is denied.


REMAND

The Veteran claims entitlement to service connection for a left knee disorder and flat feet.  Service treatment records do not reveal any complaints of, treatment for, or diagnosis of, a left knee disorder.  A single service treatment record dated in April 1976 indicated a diagnosis of pes planus; however on separation examination the Veteran's feet and lower extremities were noted to be normal.

July 2010 VA orthopedic consultation records reveal diagnoses of arthritis of the left knee along with a stated history of prior surgery to the left knee.  There are also x-ray examination reports showing some abnormalities of the feet.  The Veteran has not been accorded Compensation and Pension examinations with respect to his claims for service connection for flat feet and a left knee disorder.  Examinations appear warranted.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the claims for service connection.  Specifically request that the Veteran identify all treatment for his claimed flat feet and left knee disorders since his separation from service, including identifying all records related to his multiple post-service knee surgeries.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  The Veteran must be afforded the appropriate VA examination for flat feet to determine whether any current foot disorder is related to the Veteran's military service.  The report of examination must include a detailed account of all manifestations of symptoms involving the feet the ears found present.  All necessary tests must be conducted and the examiner must review the results of any testing prior to completion of the report.  The claims file and all electronic records, to include electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on a review of all the evidence of record, the clinical evaluation, and with consideration of the Veteran's statements, the examiner must indicate if the Veteran currently has flat feet and if any current foot disorder is the result of his military service, to include being related to the instance of flat feet noted in the service treatment records in April 1976.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The Veteran must be afforded the appropriate VA examination for knee disorders examination to determine whether any current left knee disorder is related to the Veteran's military service.  The report of examination must include a detailed account of all manifestations of symptoms involving the feet the ears found present.  All necessary tests must be conducted and the examiner must review the results of any testing prior to completion of the report.  The claims file and all electronic records, to include electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on a review of all the evidence of record, the clinical evaluation, and with consideration of the Veteran's statements, the examiner must indicate if any current left knee disorder is the result of his military service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

5.  The examination reports must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative along with an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


